DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 4/16/2021.
Claims 1-19 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wesley Whitmyer and Mr. Victor Lin on 5/18/2021.
The application has been amended as follows: 

1. (Currently Amended) A method of determining set points of machines and energy storage units in a power system, the method comprising the steps of:
	determining, during operation of the power system, current individual efficiency curves of machines and energy storage units, each such curve defining the efficiency of the corresponding machine or energy storage unit, where the efficiency of a machine is based on an amount of fuel and emissions required for delivering an amount of power and related to an environmental impact of the machine, and the efficiency of an energy storage unit is based on 
	forming a function including at least one first expression and one second expression, where the first expression is a sum of products, each product including the electric power of a machine or energy storage unit times the individual efficiency of the machine or energy storage unit obtained from the corresponding current individual efficiency curve, where the second expression includes starting cost values associated with the machines, 
	determining a power demand of the system,
	optimizing the function subject to the condition that the sum of electric powers of the machines and energy storage units reach the power demand, and
	determining desired set points of the machines and energy storage units based on the optimization, and
	supplying the set points to the machines and energy storage units.

5. (Currently Amended) The method according to claim 4, wherein the number of machines and energy storage units is reflected by [[a]] the second expression in the function including a number of products, each product including the cost of starting a machine and/or energy storage unit times a binary function of running or not running the machine and/or energy storage unit.

10. (Currently Amended) A set point determining device for determining set points of machines and energy storage units in a power system, the set point determining device comprising: 
	an efficiency curve determining unit configured to determine, during operation of the power system, current individual efficiency curves of machines and energy storage units, each such curve defining the efficiency of the corresponding machine or energy storage unit, where and related to an environmental impact of the machine, and the efficiency of an energy storage unit is based on the efficiency of the machine used to charge the energy storage unit and where a current efficiency curve is obtained as a real-time estimation using current and historic power system data, and 
	an optimization handling unit configured to, at a point in time of control of the power system: 
	form a function including at least one first expression and one second expression, where the first expression is a sum of products, each product including the electric power of a machine or energy storage unit times the individual efficiency of the machine or energy storage unit obtained from the corresponding current individual efficiency curve, where the second expression includes starting cost values associated with the machines,
	determine a power demand of the system, 
	optimize the function subject to the condition that the sum of electric powers of the machines and energy storage units reach the power demand, 
	determine desired set points of the machines and energy storage units based on the optimization and 
	supply the set points to the machines and energy storage units.

13. (Currently Amended) The set point determining device according to claim 12, wherein the number of machines and/or energy storage units is reflected by [[a]] the second expression in the function including a number of products, each product including the cost of starting a machine and/or energy storage unit times a binary function of running or not running the machine and/or energy storage unit.


	determine, during operation of the power system, current individual efficiency curves of machines and energy storage units, each such curve defining the efficiency of the corresponding machine or energy storage unit, where the efficiency of a machine is based on an amount of fuel and emissions required for delivering an amount of electric power and related to an environmental impact of the machine, and the efficiency of an energy storage unit is based on the efficiency of the machine used to charge the energy storage unit and where a current efficiency curve is obtained as a real-time estimation using current and historic power system data and 
at a point in time of power system control, 
	form a function including at least one first expression and one second expression, where the first expression is a sum of products, each product including the electric power of a machine or energy storage unit times the individual efficiency of the machine or energy storage unit obtained from the corresponding current individual efficiency curve, where the second expression includes starting cost values associated with the machines,
	determine a power demand of the system, 
	optimize the function subject to the condition that the sum of electric powers of the machines and energy storage units reach the power demand, 
	determine desired set points of the machines and energy storage units based on the optimization, and 
	supply the set points to the machines and energy storage units.

Reason For Allowance
Applicant agreed to the amendments proposed by Examiner, and added into the independent claims additional limitations “…. related to an environmental impact of the machine”, “… and one second expression” and “where the second expression includes starting cost values associated with the machines”. No prior arts have been found to, individually or in combination, teach these newly added limitations. Therefore, the independent claims, hence all the dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115